Case 1:20-cv-08806-AT Document 8 Filed 12/17/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
JENISA ANGELES, on behalf of herself and all DOC #: ——_________
others similarly situated, DATE FILED: _ 12/17/2020
Plaintiff,
-against- 20 Civ. 8806 (AT)
BW EQUITY LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On October 23, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by December 15, 2020. ECF No. 6 §§ 4-5. That submission is now overdue.
Accordingly, the parties shall submit their joint letter and proposed case management plan by 12:00
p-m. on December 18, 2020.

SO ORDERED.

Dated: December 17, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
